Citation Nr: 0204246	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  94-12 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral eye 
disability, to include on the basis of exposure to ionizing 
radiation and exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center in 
St. Paul, Minnesota (RO).  This case was remanded in June 
1996, June 1999 and January 2001 for further development; it 
was returned to the Board in February 2002.

The Board notes that the veteran, in January 1993, raised the 
issue of entitlement to service connection for gall bladder 
disability.  As there is no indication that the RO has 
adjudicated this issue, the matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT
 
1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran served in Vietnam from April 1968 to April 
1969.

3.  The veteran was not occupationally exposed to ionizing 
radiation in service.

4.  The veteran has not been diagnosed with posterior 
subcapsular cataracts.

5.  There has been no demonstration of bilateral eye 
disability, including glaucoma, retinal tears or cataracts, 
in service, nor has there been demonstration of a causal 
relationship between any current bilateral eye disability and 
any incident of service, and service connection for bilateral 
eye disability may not be presumed. 


CONCLUSION OF LAW

Bilateral eye disability, to include as due to exposure to 
ionizing radiation or due to exposure to herbicides, was not 
incurred in or aggravated by service and may not be presumed, 
on any basis, to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1112(c), 1116, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

The Board notes that the RO, in determining that service 
connection was not warranted for bilateral eye disability, 
considered the instant claim on the merits.  Moreover, the 
Board, in January 2001, remanded the case to the RO to allow 
the RO the opportunity to consider whether any additional 
notification or development action was required under the 
VCAA.  After review of the record, the Board concludes that 
VA's duties under both the VCAA and the new regulations have 
been fulfilled.  

The record reflects that the veteran was provided on 
September 22, 1993 with notice of the August 1993 rating 
decision which denied service connection for eye disability 
on both a direct basis, and as a result of exposure to 
ionizing radiation.  In response to his notice of 
disagreement with the August 1993 rating decision, the 
veteran was provided with a statement of the case in February 
1994 which notified him of the issue addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  The veteran perfected his appeal 
by submitting a VA Form 9 in March 1994, on which he 
requested a hearing before a hearing officer at the RO; he 
presented testimony at such a hearing in June 1994.

The record reflects that a March 1994 rating decision also 
denied the veteran's claim for service connection for eye 
disability on the basis of exposure to herbicides.  The 
veteran was provided with a supplemental statement of the 
case (SSOC) addressing the denial of service connection for 
disability of the eyes on the basis of exposure to herbicides 
in April 1994; the SSOC provided the veteran with the 
pertinent law concerning claims based on exposure to 
herbicides in Vietnam.  A November 1998 SSOC thereafter 
provided the veteran with the regulations pertaining to 
claims based on exposure to herbicides in Vietnam, as well as 
the pertinent law and regulations concerning claims based on 
exposure to radiation.

The Board notes that effective March 26, 2002, 38 C.F.R. 
§ 3.309(d) (pertaining to diseases specific to radiation-
exposed veterans) was amended to add cancers of the bone, 
brain, colon, lung, and ovary to the list of diseases which 
may be presumptively service connected, and to modify the 
definition of the term "radiation-risk activity" to include 
presence on the grounds of a gaseous diffusion plant located 
in Paducah, Kentucky, Portsmouth, Ohio, or the area 
identified as K25 at Oak Ridge, Tennessee.  See 67 Fed. Reg. 
3612-3616 (Jan. 25, 2002).  On February 14, 2002, 38 C.F.R. 
§ 3.311 (pertaining to claims based on exposure to ionizing 
radiation) was also amended with respect to claims for 
service connection for polycythemia vera.  See 67 Fed. Reg. 
6870-6871 (Feb. 14, 2002).

In addition, on December 27, 2001, the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001), was enacted, which, inter alia, amended 
38 U.S.C.A. § 1116 to remove the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicides exposure, added Diabetes Mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure, 
and provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era.  The 
Board notes in passing that effective July 9, 2001, 38 C.F.R. 
§ 3.309(e) was amended to add Type 2 Diabetes to the list of 
diseases subject to presumptive service connection on the 
basis of exposure to herbicides.  See 66 Fed. Reg. 23,166, 
23,168 - 23,169 (May 8, 2001).

Although the RO has not considered the veteran's claim in 
light of the amendments to 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.309 and 3.311, with the exception of the addition of the 
presumption of exposure to herbicides for veterans who served 
in Vietnam during the Vietnam Era, none of the changes are 
relevant to, or could possibly affect, the disposition of the 
instant claim.  Moreover, the record reflects that the RO did 
not deny service connection due to herbicides exposure on the 
basis that the veteran had not been exposed to herbicides in 
service, but rather on the basis that there was no evidence 
linking any eye disorder to exposure to herbicides.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced as a result of the Board proceeding to decide his 
claim without first notifying him of the above amendments to 
the law and regulations governing claims based on exposure to 
radiation and herbicides in Vietnam.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  It is clear from submissions by and 
on behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In this regard, the Board notes that J.H., M.D., indicated in 
July 1994 that he would be willing to provide some medical 
articles to VA that might be relevant to the instant claim.  
The record reflects, however, that he did not respond to the 
RO's February 1998 request for the referenced articles; the 
veteran was notified of Dr. H.'s failure to respond in the 
November 1998 SSOC, and the Board notes in passing that the 
veteran has, on his own initiative, submitted copies of 
several medical articles in connection with the instant 
claim.  In light of the above, the Board finds that VA's duty 
to assist the veteran in obtaining the referenced articles 
from Dr. H. has been satisfied.

The Board notes that a medical opinion specifically 
addressing the veteran's contention that his bilateral eye 
disability is secondary to exposure to herbicides (Agent 
Orange) has not been obtained.  The Board points out, 
however, that the veteran's bilateral eye disability is not 
one subject to presumptive service connection under 
38 U.S.C.A. § 1116 or 38 C.F.R. § 3.309(e).  Moreover, while 
a veteran is not precluded from nevertheless proving that a 
disability resulted from exposure to herbicides in service 
under the provisions of 38 U.S.C.A. § 1110 (West Supp. 2001) 
and 38 C.F.R. § 3.303(d) (2001), see Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994), the Secretary of VA, based on a 
February 1999 report by the National Academy of Sciences 
(NAS), determined that the comprehensive review and 
evaluation of the available literature which NAS conducted in 
conjunction with the report had permitted VA to identify all 
conditions for which the current body of knowledge supported 
a finding of an association with herbicide exposure.  The 
Secretary therefore determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  See 64 Fed. 
Reg. 59,232-59,243 (Nov. 2, 1999).

The Board further notes that while the veteran is a 
registered nurse, there is no indication, nor does the 
veteran contend, that he is qualified through education, 
training or experience to offer a medical opinion concerning 
whether his exposure to Agent Orange, or any other herbicide, 
caused his bilateral eye disability.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R 
§ 3.159(a)).  Nor is there any independent medical opinion of 
record even suggesting such a link.  In light of the above, 
the Board concludes that further development, to include 
scheduling a medical examination or obtaining a medical 
opinion addressing whether Agent Orange, or any other 
herbicide, caused the veteran's bilateral eye disability, is 
not necessary to decide the claim, and is therefore not 
warranted.  See 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(4)).

The Board also notes that the veteran's representative, in 
May 1996, requested that an opinion be obtained from an 
independent medical expert (IME) in connection with the 
instant claim pursuant to 38 U.S.C.A. § 7109.  The Board may 
obtain an advisory medical opinion from an IME when, in its 
opinion, a medical opinion is warranted by the medical 
complexity or controversy involved in the appeal.  38 
U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901(d) (2001).  
The necessity of obtaining such an opinion is left to the 
discretion of the Board.  See Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).  

In this case, the Board believes that there is no complex or 
controversial medical question warranting an IME opinion.  
Moreover, the medical evidence before the Board includes 
several medical opinions addressing the etiology of the 
veteran's bilateral eye disability and forms an adequate 
basis for an appellate decision.  Neither the veteran nor his 
representative has presented any specific argument which 
would lead the Board to believe that an IME opinion would add 
anything to the record as it is presently constituted.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA has no 
duty to conduct a fishing expedition to determine if there 
might be some unspecified information which could possibly 
support a claim).

The record also reflects that the RO, in December 1993, 
contacted the Department of the Navy's Naval Dosimetry Center 
in order to obtain radiation dose information for the 
veteran.  The referenced facility responded with the 
requested information in January 1994.  As will be discussed 
in greater detail below, the veteran has not been diagnosed 
with a disease considered "radiogenic" for the purposes of 
triggering the additional development provisions of 38 C.F.R. 
§ 3.311(c) (2001).
 
In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard, supra. 


Factual background

Service medical records disclose that at his service entrance 
examination in December 1965, the veteran exhibited 
uncorrected visual acuity of 20/60-1, bilaterally, and 
corrected visual acuity of 20/20, bilaterally; he reported 
that he wore glasses, but he denied any history of other eye 
trouble.  Ophthalmoscopic examination and examination of the 
pupils and ocular motility were normal, and examination of 
the eyes did not otherwise reveal any abnormalities.

The service records show that the veteran presented in July 
1967 with reports of some discomfort with wearing his current 
eyeglass prescription.  Ophthalmoscopy and external 
examinations of the eyes were negative for any abnormalities.  
The examiner noted that the veteran's prescription had 
changed, in that corrected visual acuity using the old 
prescription was now 20/25-2 for the right eye, and 20/25+2 
for the left eye.  The service medical records are negative 
for any further reference to eye complaints.  An April 1969 
clinical note from a Naval Station Hospital in Vietnam 
indicates that the veteran was a stretcher bearer at that 
facility.  At his November 1969 examination for discharge, 
the veteran's uncorrected visual acuity was described as 
20/100, bilaterally.  His corrected visual acuity for the 
right eye was 20/25, and for the left eye was 20/20.  
Ophthalmoscopic examination and examination of the pupils and 
ocular motility were normal, and examination of the eyes did 
not otherwise reveal any abnormalities.  Field of vision 
testing was normal, and the veteran's intraocular tension was 
17.3, bilaterally.

Service personnel records show that the veteran attended the 
U.S. Naval Hospital Corps School, and that he served in Da 
Nang, Vietnam at a Naval Support Activity from April 1968 to 
April 1969.  His DD Form 214N indicates that he served as an 
"HM" (related civilian occupation of medical assistant), 
and is negative for any awards or decorations which are 
indicative of combat.

On VA examination in November 1970, the veteran reported that 
he had served as a hospital corpsman in service; he currently 
worked as a barber.  He reported no current eye complaints to 
the examiner, and on physical examination, his pupils were 
reactive to light and accommodation, and his ocular movements 
were normal.  His uncorrected visual acuity was 20/200 for 
the right eye, and 20/100 for the left eye; his corrected 
visual acuity was 20/20, bilaterally.

On file are private medical records for 1984 to December 1993 
which disclose that the veteran presented in June 1984 with a 
three month history of open angle glaucoma in both eyes as 
well as retinal tears; he underwent a left vitrectomy later 
in June 1984.  The treatment records thereafter show 
continued treatment for glaucoma, as well as for recurrent 
retinal tears and rhegmatogenous retinal detachments, and 
show that the veteran underwent several surgeries in 
connection therewith.  By March 1985 he had developed a left 
cataract, and in May 1986 he underwent removal of that 
cataract, involving an anterior capsulotomy and expression of 
the nucleus, with implantation of a posterior chamber lens.  
In December 1987, he underwent a right pars plana vitrectomy 
and retinal re-attachment operation, and, after subsequently 
developing a cataract of the right eye, in June 1988 
underwent a right eye cataract extraction involving an 
anterior capsulotomy with intraocular lens implantation of 
the posterior chamber lens; a September 1988 letter by the 
physician who conducted the December 1987 vitrectomy noted 
that, as expected, the veteran thereafter developed a nuclear 
cataract affecting the right eye following the procedure.  
The records note that the veteran worked as a registered 
nurse.  The private medical records are negative for any 
reference to exposure to radiation or herbicides in service.

In several statements on file beginning in January 1993, the 
veteran contended that he served in Vietnam from April 1968 
to April 1969, and that he developed eye problems after 
service as the result of either exposure to Agent Orange 
(dioxin) while serving at a military hospital in Da Nang, 
Vietnam, or exposure to X-ray radiation in the course of his 
duties at the same hospital.  With respect to Agent Orange 
exposure, the veteran stated that the area in which the 
military hospital was located was defoliated with Agent 
Orange.  With respect to radiation exposure, the veteran 
asserted that he was exposed on a daily basis to X-ray 
radiation from the X-ray studies performed on wounded 
soldiers in service, many of which involved total body X-
rays, and that he neither was provided with any eye 
protection, nor was issued an X-ray exposure badge.  He 
explained that he served as a Navy Corpsman in trauma care in 
the Da Nang facility, and that he would help the X-ray 
technicians, who were issued radiation exposure badges, by 
holding the "cassettes" while the technician performed the 
X-ray exposure.  He indicated that he suddenly developed 
glaucoma in 1984, and soon thereafter experienced bilateral 
retinal tears and cataracts.  The veteran contended that 
there was data suggesting that X-rays destroy eye cells, and 
he argued that he experienced eye cell damage from his 
exposure to X-rays in service, which blocked his trabecular 
meshwork and led to increased ocular pressure (glaucoma), 
which in turn led to retinal tearing.

On VA examination in June 1993, the veteran reported working 
as a registered nurse.  He reported developing blurred 
vision, loss of night vision and floaters in 1984, symptoms 
which had worsened since that time, and he indicated that his 
intraocular pressure was determined to be elevated in 1984, 
and that he developed bilateral cataracts which were 
eventually removed.  He reported that he worked around X-ray 
machines and was exposed to toxic conditions in his current 
occupation.  No pertinent diagnoses were rendered by the 
examiner.

In an August 1993 statement, D.H., M.D., indicated that the 
veteran had been followed since the mid 1980s for chronic 
open angle glaucoma.

In a January 1994 statement, the Department of the Navy's 
Naval Dosimetry Center indicated that there was no record of 
the veteran ever having received occupational exposure to 
ionizing radiation.

The veteran was afforded a hearing before a hearing officer 
at the RO in June 1994, at which time he testified that while 
in Vietnam, he participated in taking X-rays of patients on 
an almost daily basis.  He stated that some of the procedures 
were total body X-rays, and that he wore no protection for 
his eyes.  He testified that his vision slowly became worse 
after service, and that he developed glaucoma in 1984, 
shortly after which he developed retinal tears and 
detachments; he denied being told prior to 1984 of the 
presence of any ocular pathology.

In a July 1994 statement, J.H., M.D., noted that, according 
to the veteran, the veteran had been exposed to a large 
amount of radiation in service.  Dr. H. indicated that he 
reviewed medical records of the veteran and some medical 
literature, and he indicated that in looking at the veteran's 
history of eye problems in his medical records, and after 
viewing many articles concerning the connection between 
radiation and eye problems, he believed that the articles 
document a probable connection between radiation exposure and 
eye problems such as cataracts and glaucoma.  He concluded 
that it appeared reasonable that the veteran's eye problems 
could possibly be related to his radiation exposure because 
the claimed exposure was extensive.  Dr. H. noted that he 
could not prove a connection between the radiation exposure 
and the veteran's eye problems, but that the reported history 
of radiation exposure is consistent with some of the eye 
problems he had experienced.

The veteran was afforded a VA examination in March 2000, at 
which time the examiner concluded that the veteran's vision 
was best corrected to 20/100-1 for the right eye, and to 
20/30+2 for the left eye.  In a June 2000 addendum to the 
examination report, the examiner concluded that it would be 
extremely unlikely that the veteran's glaucoma and retina 
detachments had any relationship to his exposure to radiation 
in service.  While the examiner noted that radiation 
retinopathy was a real condition, he suggested that the 
veteran did not have that condition, but rather had open 
angle glaucoma, and the examiner further noted that the 
veteran's retinal detachments appeared to represent the only 
retinal problem.  The examiner also noted that on physical 
examination of the maculae, there was no evidence of any 
other form of retinopathy; the examiner did note that to be 
certain of this, the veteran's medical records from the 1960s 
would need to be reviewed.

On file is an August 2001 statement by a VA ophthalmologist 
who identified herself as board certified and an associate 
professor of ophthalmology.  She indicated that the veteran's 
claims file had been reviewed, particularly with respect to 
Dr. J.H's July 1994 statement, the veteran's claimed 
inservice activity, and the medical literature.  The 
physician stated that, based on the reviewed material and her 
knowledge as a board certified ophthalmologist with a special 
interest in glaucoma, it was very difficult to prove that the 
radiation exposure claimed by the veteran contributed to his 
eye problems.  She concluded that it was extremely unlikely 
that X-ray radiation exposure was the cause of the veteran's 
chronic open angle glaucoma and/or rhegmatogenous retinal 
detachments.  She also noted that there was no mention of 
radiation retinopathy or other ocular manifestation of 
radiation exposure.

Of record are several articles from various medical 
publications.  One article, which is concerned with the 
effects of several types of radiation on embryos, notes that 
X-rays are a form of ionizing radiation; that biologic 
effects of ionizing radiation include tissue damage at high 
exposures, resulting in cell death; and that cataracts and 
other eye abnormalities could manifest in embryos at certain 
levels of radiation exposure.

Another article documents that retinal retinopathy is a 
recognized complication of radiation treatment; that the 
fundamental abnormality of chronic radiation damage is 
endothelial cell injury; and that the retinopathic changes 
following radiation exposure are more severe in the posterior 
than in the anterior retina.  A third article is concerned 
with extracranial irradiation, and indicates that visual 
disturbances are a possible long term effect of radiation 
therapy; that visual disturbances related to radiation damage 
may occur in the form of optic atrophy, fibrosis, and/or 
necrosis of the optic nerves, chiasm and pathways; and that 
the visual disturbances may be manifested as progressive 
visual failure.

A fourth article indicates that total body irradiation can 
result in cataract formation.  A fifth article explores the 
mechanism of X-ray-induced cataract formation; discusses 
levels of X-ray exposure at which cataracts form in human 
subjects; and indicates that ionizing radiation destroys 
tumor cells and that various types of radiation may 
contribute to the formation of any one cataract.  A sixth 
article is concerned with studying the effects of filtering 
near-UV wavelengths in operating microscopes.  A seventh 
article is concerned mainly with light irradiation affecting 
the macula, as well as the beneficial effects of certain 
antioxidants on ocular health.


Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  Refractive 
error of the eye is not considered a disease or injury for VA 
compensation purposes.  38 C.F.R. § 3.303(c) (2001).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2001), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2001).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2001) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2001) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2001); 66 Fed. Reg. 
23,166, 23,168 - 23,169 (May 8, 2001).

As noted previously, on December 27, 2001, 38 U.S.C.A. § 1116 
was amended to add Diabetes Mellitus Type 2 to the list of 
presumptive diseases as due to herbicides exposure, and to 
provide a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era.  See 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the United States 
Court of Appeals for Veterans Claims (Court) held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.

Under 38 C.F.R. § 3.309(d) (diseases specific to radiation 
exposed-veterans) the following diseases are subject to 
presumptive service connection:  Leukemia (other than chronic 
lymphocytic leukemia); cancer of the thyroid, breast, 
pharynx, esophagus, stomach, small intestine, pancreas, bile 
ducts, gall bladder, salivary gland, urinary tract, bone, 
brain, colon, lung, or ovary; multiple myeloma; lymphomas 
(except Hodgkin's disease); primary liver cancer (except if 
cirrhosis or hepatitis B is indicated); and bronchiolo-
alveolar carcinoma.  38 C.F.R. § 3.309(d) (2001); 67 Fed. 
Reg. 3612-3616 (Jan. 25, 2002).  

Under 38 C.F.R. § 3.311 (claims based on exposure to ionizing 
radiation), the following diseases are considered 
"radiogenic" in nature for the purpose of determining 
whether certain additional evidentiary development and 
procedural actions need be undertaken by VA: All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
cancer of the thyroid, breast, lung, bone, liver, skin, 
esophagus, stomach, colon, pancreas, kidney, urinary bladder, 
salivary gland, or prostate; multiple myeloma; posterior 
subcapsular cataracts; non-malignant thyroid nodular disease; 
ovarian cancer; parathyroid adenoma; tumors of the brain and 
central nervous system; cancer of the rectum; lymphomas other 
than Hodgkin's disease; and any other cancer.  38 C.F.R. 
§ 3.311(b)(2) (2001); 67 Fed. Reg. 6870-6871 (Feb. 14, 2002).

The veteran has not been diagnosed with, nor does he claim to 
have, an eye disorder that is subject to presumptive service 
connection on an herbicide basis.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e) (2001).  Moreover, the veteran has not 
been diagnosed with, or claim to have, an eye disorder that 
is subject to presumptive service connection on a radiation 
basis under 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d) 
(2001).  Entitlement to service connection for bilateral eye 
disability on a presumptive basis is therefore denied.  

The veteran is not precluded, however, from proving that his 
bilateral eye disability resulted from exposure to herbicides 
or radiation in service under the provisions of 38 U.S.C.A. § 
1110 (West Supp. 2001) and 38 C.F.R. § 3.303(d) (2001).  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board initially notes that the veteran has not been 
diagnosed with an eye disorder, such as posterior subcapsular 
cataracts, which qualifies as a "radiogenic disease" under 
38 C.F.R. § 3.311(b).  In this regard, the Board notes that 
while the veteran underwent removal of a left eye cataract in 
May 1986 and a right eye cataract in June 1988, neither 
cataract was described as posterior subcapsular in nature.  
The right eye cataract was described as a nuclear cataract, 
and the operating physician suggested in September 1988 that 
this type of cataract was an expected result of the 
vitrectomy performed in December 1987.  While the nature of 
the left eye cataract is unclear from the record, the Board 
notes that the cataract also developed shortly after a 
vitrectomy, and that the operative reports for both cataract 
extraction procedures are remarkably similar, suggesting that 
the left eye cataract was also nuclear in nature.  
Regardless, as noted previously, the veteran's left eye 
cataract has never been described as posterior subcapsular in 
nature.  The Board notes that there is no indication that the 
veteran has the scientific or medical expertise to conclude 
that any of his eye problems, including his cataracts, are 
radiogenic diseases, and that none of the medical articles he 
has submitted constitute competent scientific or medical 
evidence that his eye disorders are radiogenic diseases.  
38 C.F.R. § 3.311(b)(4) (2001); 67 Fed. Reg. 6870-6871 (Feb. 
14, 2002).

Service medical records are negative for any evidence of 
glaucoma, retinal tears, cataracts, or other pathological 
condition affecting either the right or the left eye.  The 
Board acknowledges that the veteran presented in July 1967 
(well before his service in Vietnam) with a need for a 
somewhat stronger eyeglass prescription, and that corrected 
visual acuity in his right eye at service separation was 
described as 20/25.  Notably, however, physical examination 
at his July 1967 visit was negative for any reference to an 
underlying pathology to account for the diminishment of his 
visual acuity, and physical examination at service discharge 
was entirely negative for any evidence of an ocular 
pathology.  Moreover, VA examination shortly after service in 
November 1970 was similarly negative for any suggestion of an 
eye pathology, and corrected visual acuity at that time was 
20/20, bilaterally.  As noted previously, refractive error of 
the eye is not considered a disability for VA compensation 
purposes.

The Board acknowledges the assertion of the veteran's 
representative that the provisions of 38 U.S.C.A. § 1154(b) 
(West 1991) and 38 C.F.R. § 3.304(d) (2001) (pertaining to 
claims in which a veteran has engaged in combat), are 
applicable to the instant claim.  The Board points out, 
however, that there is no indication that the veteran ever 
served in combat, and in fact the veteran has never claimed 
to have served in combat.  Moreover, the veteran has never 
contended that he was treated for glaucoma, retinal tears or 
cataracts in service, and in fact has consistently maintained 
that he was first diagnosed with an eye disorder (as opposed 
to mere refractive error of the eye) in 1984.  The Board 
accordingly concludes that the provisions of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) are not for application.  

Following the veteran's discharge, there is no postservice 
medical evidence of bilateral eye disability until 1984, more 
than a decade after service, at which time he was diagnosed 
with glaucoma and thereafter treated for recurrent bilateral 
retinal tears and other eye pathologies such as cataracts.  
None of the clinical treatment records on file suggest any 
relationship between the veteran's eye disorders and his 
period of service. 

The veteran has essentially alleged that his bilateral eye 
disability was caused either from his occupational exposure 
to X-ray radiation in service, or from exposure to Agent 
Orange.  The Board notes in passing that while service 
medical records show that the veteran himself underwent 
several X-ray studies for routine treatment purposes, he is 
not alleging that his current eye disabilities are related to 
those X-ray exposures.  With respect to the veteran's claim 
that his disability was caused by occupational exposure to 
large amounts of ionizing radiation, the Board notes that the 
evidence in favor of his claim consists of his own statements 
as a registered nurse, the medical articles he has submitted, 
and the July 1994 opinion of Dr. J.H.

Although the veteran contends that he was exposed to high 
levels of X-ray radiation in the course of his duties at a 
military hospital in Vietnam, the Naval Dosimetry Center 
indicated in January 1994 that there was no record of the 
veteran ever having received occupational exposure to 
ionizing radiation.  While the veteran argues that there is 
no record of such exposure because he was never issued a 
radiation exposure badge, the Board finds patently incredible 
his assertion that a hospital facility would issue such 
badges to X-ray technicians, but not to personnel such as the 
veteran who several times every day purportedly held the X-
ray cassettes against wounded soldiers while the radiographs 
were performed.  The Board is also cognizant of, and finds 
relevant, the veteran's self-interest in maintaining, despite 
the absence of any corroboration, that he was exposed to 
large amounts of radiation.  See Pond v. West, 12 Vet. App. 
341, 345 (1999) (Board may consider the personal interest the 
veteran-expert has in his own case).  Under the 
circumstances, the Board concludes that the veteran's 
statements and testimony regarding his exposure to high 
levels of ionizing radiation in service are not credible.  
Moreover, the Board notes that the veteran has not contended, 
nor is there any evidence to show, that he is qualified to 
provide an opinion concerning the level of any purported 
radiation exposure.  See 38 C.F.R. § 3.311(a)(3)(ii) (2001).  
In light of the above, the Board finds that the January 1994 
statement by the Naval Dosimetry Center is entitled to 
greater evidentiary weight than the statements of the 
veteran, and that the evidence consequently shows that the 
veteran was not occupationally exposed to any ionizing 
radiation in service.

The Board notes that the veteran has submitted several 
articles from medical journals for the proposition that 
radiation exposure can lead to the type of eye problems he 
has experienced.  The Board points out, however, that none of 
the articles are concerned with the facts of the veteran's 
particular medical history, and in fact are concerned 
primarily with study populations and levels of radiation 
exposure that are not even remotely similar to the 
circumstances of the instant case.  Moreover, while the 
articles as a whole do suggest that exposure to ionizing 
radiation at certain levels can produce ocular 
manifestations, the articles for the most part do not purport 
to suggest that exposure to ionizing radiation is the sole or 
even frequent cause of such ocular problems.  See generally, 
Wallin v. West, 11 Vet. App. 509 (1998).  In any event, the 
Board has found the veteran's self-reported history of 
occupational radiation exposure to lack credibility.  The 
Board therefore finds that the medical articles submitted by 
the veteran are either irrelevant, or are too generic to 
constitute competent medical evidence in support of his 
claim.  See Sacks v. West, 11 Vet. App. 314 (1998), Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  

Although Dr. J.H. concluded that it appeared reasonable that 
the veteran's eye problems could possibly be related to his 
radiation exposure, he clearly based his opinion largely on 
the veteran's self-reported history of extensive radiation 
exposure which, as noted above, is not considered credible.  
The Board notes in any event that Dr. J.H. indicated only 
that it was possible that the veteran's eye disabilities were 
related to his purported exposure to radiation in service.  
In essence, Dr. J.H.'s July 1994 opinion is only minimally 
supportive of the veteran's claim.

In contrast, the record contains June 2000 and August 2001 
opinions from two VA physicians who concluded, in no 
uncertain terms, that even assuming the veteran was exposed 
to ionizing radiation in service, it was unlikely that his 
current bilateral eye disability was related to any such 
exposure.

The Board has the authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  See Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. 
Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  It is not error for the Board to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, in the context of the evidence of record, the 
Board places greater weight on the June 2000 and August 2001 
opinions of the VA physicians who considered and discussed 
the medical history, than it does on the opinion of Dr. J.H., 
the veteran's own statements, or the medical articles 
submitted by the veteran.  As noted previously, Dr. J.H.'s 
opinion was based in large part on history provided by the 
veteran which the Board has found to lack credibility.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  The same is 
true with respect to the veteran's statements and testimony 
regarding the probative value of the medical articles.  In 
any event, Dr. J.H. did not suggest that the veteran's eye 
disabilities were at least as likely as not due to radiation 
exposure, the medical articles are too generic to draw any 
reasonable conclusions regarding the probability that the 
veteran's eye problems are related to exposure to ionizing 
radiation, and, as noted before, there is no indication that 
the veteran is competent to provide a medical opinion 
concerning his purported exposure to radiation in service, 
and his account of radiation exposure is, in any event, 
uncorroborated and contradicted by other evidence on file.

In contrast, the VA medical opinions rendered in June 2000 
and August 2001 addressed the veteran's contentions, and the 
August 2001 opinion in particular was based on a review of 
the entire record and was offered by a physician who is board 
certified in, and an associate professor of, ophthalmology.  
That physician reviewed all of the evidence of record, 
including Dr. J.H.'s July 1994 statement, but nevertheless 
concluded, in essence and based on review of the claims 
files, her experience as an ophthalmologist with a special 
interest in glaucoma, and her review of the medical articles 
submitted by the veteran, that there was no link between the 
veteran's glaucoma and/or retinal tears and any radiation 
exposure in service, and that the veteran evidenced no other 
ocular pathology associated with radiation exposure.  

In short, the evidence, when viewed as a whole, 
overwhelmingly indicates that the veteran's bilateral eye 
disability did not originate in service, including as the 
result of exposure to ionizing radiation, but rather 
originated many years after service, and bears no etiological 
relationship to service.

With respect to the veteran's contention that his bilateral 
eye disability was caused by exposure to Agent Orange, the 
Board notes that the record contains no medical or scientific 
evidence supportive of his contention.  The only evidence 
supportive of his claim consists of the statements and 
testimony of the veteran himself.  While the veteran is a 
registered nurse, there is no indication, and the veteran 
does not contend, that he has any education, training or 
experience which would make him competent to render medical 
opinions concerning etiological relationships between Agent 
Orange exposure and eye disorders.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(a)).  Moreover, as noted before, the 
Secretary of VA has determined, based on an NAS report issued 
in February 1999, that there is no positive association 
between exposure to herbicides and any other condition for 
which he has not specifically determined that a presumption 
of service connection is warranted.  See 64 Fed. Reg. 59,232-
59,243 (Nov. 2, 1999).  In other words, there is no competent 
medical evidence linking any current eye disorder to 
herbicide exposure in service.  Accordingly, the 
preponderance of the evidence is against the veteran's claim.  

In sum, the veteran is not entitled to presumptive service 
connection for bilateral eye disability under 38 U.S.C.A. 
§§ 1112(c) or 1116, or under 38 C.F.R. 
§§ 3.309(d) or (e), and the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral eye disability, 
including on the basis of exposure to ionizing radiation or 
herbicides in service.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  His claim is 
accordingly denied.   


ORDER

Entitlement to service connection for bilateral eye 
disability, to include on the basis of exposure to ionizing 
radiation and exposure to herbicides, is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

